Citation Nr: 9900637	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-27 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.  

This case came before the Board of Veterans Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in May 1997 which denied the claimed benefits.  

In June 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

The question before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen a 
previously denied claim.  It is noted that the United States 
Court of Veterans Appeals (Court) in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) set forth a test that required 
that, in order to reopen a previously denied claim, there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  Colvin at 174.  

In holding that the claim had not been reopened, the RO 
clearly relied on the Colvin test, noting in the May 1997 
rating action the following language:  

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  There is no 
reasonable possibility that the new 
evidence submitted in connection with the 
current claim would change our previous 
decision.

The Board notes, however, that in a recent decision, Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of material evidence 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that not only did the [C]ourts adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration.  Hodge, supra.

While the RO can obviously not be criticized for relying on 
Colvin, in view of this recent decision by the Federal 
Circuit, the veterans application to reopen the previously 
denied claim for service connection for the low back 
disability must be remanded for a determination as to whether 
the evidence submitted by the veteran is material as 
defined under 38 C.F.R. § 3.156(a) (1998) rather than under 
Colvin.  The case is consequently REMANDED for the following 
action:

The RO should readjudicate the issue of 
whether new and material evidence has 
been submitted sufficient to reopen the 
claim for entitlement to service 
connection for a low back disability.  In 
light of the Hodge decision, the RO 
should consider whether the evidence 
submitted by the veteran is material 
as defined under 38 C.F.R. § 3.156(a) 
(1998) rather than under Colvin.  If any 
benefit sought by the veteran is not 
granted, a supplemental statement of the 
case should be issued.  The veteran 
should be given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
